Citation Nr: 0732815	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  02-05 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran had active military service from October 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.  The veteran testified before the undersigned in 
July 2002.  The Board remanded this matter in September 2003 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2003, the Board remanded this issue for 
additional development, to include obtaining the veteran's 
service personnel records, VA medical records, attempting to 
obtain stressor confirmation information from the U.S. Army 
and Joint Services Records Research Center (JSRRC), and for a 
VA examination of the veteran to determine whether the 
veteran has a diagnosis of PTSD, and if so, whether that 
diagnosis can be linked to service.  

The Board notes that the veteran's service personnel records 
include a written statement from the veteran dated in 
December 1970.  The December 1970 written statement 
identifies "a physical beating" during basic training, 
"harassed" by naval intelligence and school officials in 
Morocco, and discussions with a chaplain about his problems, 
but not receiving any assistance.  These events were 
identified by the veteran as part of his claimed in-service 
stressor events in written statements dated in March 1999, 
August 2000, and July 2004, and testimony before the 
undersigned in July 2002.  

The veteran was not scheduled for a VA examination.  Based 
upon the above, the Board finds that a VA examination is 
necessary before adjudication on the merits.  38 C.F.R. 
§ 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination of the 
veteran by an appropriate VA physician to 
determine the diagnosis of any 
psychiatric disorder that is present.  
The claims folder must be made available 
to the physician for review in 
conjunction with the examination; the 
physician should indicate on the report 
that it has been reviewed.  All necessary 
special studies or tests, to include 
appropriate psychological testing and 
evaluation, should be accomplished.

The physician is asked to specifically 
review the service personnel records, 
particularly the December 1970 statement, 
and the testimony of record (P. 8, 13-
17).  Both are tabbed for review.  The 
physician should also note that the 
veteran was first diagnosed with PTSD in 
December 2000 (VA treatment record), and 
a private treating physician indicated in 
April 2003 that the veteran's PTSD is 
related to stressors in service (though 
the stressors were not identified).  
These records are also tabbed for review.  

The examiner should determine the true 
diagnoses of any currently manifested 
psychiatric disorder(s).  
The diagnosis(es) must be based on 
examination findings, all available 
medical records, complete review of 
comprehensive testing for PTSD, and any 
special testing deemed appropriate.  A 
multiaxial evaluation based on the 
current DSM-IV diagnostic criteria is 
required.  If a diagnosis of PTSD is 
deemed appropriate, the examiner should 
specify (1) whether the stressors ("a 
physical beating" during basic training, 
"harassed" by naval intelligence and 
school officials in Morocco) were 
sufficient to produce PTSD; and (2) 
whether it is at least as likely as not 
that there is a link between the current 
symptomatology and one or more of the in-
service stressors found sufficient to 
produce PTSD by the examiner.  
In addition, the examiner must comment on 
the approximate date of onset and 
etiology of any diagnosed psychiatric 
disorder as shown by the evidence of 
record, and in so doing, the examiner 
should attempt to reconcile the multiple 
psychiatric diagnoses and/or assessments 
of record based on his/her review of all 
of the evidence of record, particularly 
with respect to prior diagnoses of PTSD.  

2.  Then, after ensuring the veteran's 
file is complete, the RO should 
readjudicate the claim for entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided a supplemental statement of 
the case. Allow an appropriate period of 
time for response.   Thereafter, this 
claim should be returned to this Board 
for further appellate review, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



